Appeal from a decision of the Unemployment Insurance Appeal Board which held claimant disqualified from receiving benefits. Claimant’s duties as a stockman in a department store during a rush season included that of assisting in the prompt movement of stock from the warehouse to the selling floors, but he twice refused his supervisor’s instructions to assist a temporary employee, described as a “ young lad who wasn’t too strong ”, who was having difficulty in wheeling stock up a ramp. Claimant had on two prior occasions been warned of the consequences of his failure to obey instructions and, indeed, on the second occasion, some months before, the employer had imposed upon him a “ disciplinary layoff ” for one week “ for insubordination and for profanity toward his supervisor” and had given him “a final warning”. The board could and did properly find that claimant provoked his discharge and thus voluntarily separated from his employment without good cause. (Labor Law, § 593, subd. 1, par. [a]; Matter of Ianni [Catherwood], 14 A D 469; Matter of Karman [Lubin], 2 A D 2d 626; see Matter of Caruso [Catherwood], 16 A D 2d 1008.) Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.